Memorandum:
Petitioner father commenced this proceeding seeking joint custody and expanded visitation, and respondent mother cross-petitioned to reduce the father’s overnight visitation. The parties thereafter entered into a stipulation resolving those issues, however, and they agreed that Family Court would rule on the father’s request to travel to Italy with the parties’ child to visit the father’s parents and other relatives who reside there. The mother now contends that the court erred in permitting the father to travel to Italy for a period of not more than 15 days on 60 days’ notice to the mother. Although the mother *953is correct that the court failed to set forth the facts it deemed essential in permitting the child to travel with the father to Italy (see CPLR 4213 [b]), the record is sufficient to enable us to make those findings (see Matter of Dubuque v Bremiller, 79 AD3d 1743 [2010]). We thus reject the mother’s contention that the matter must be remitted to Family Court to make those findings (cf. Matter of Rocco v Rocco, 78 AD3d 1670 [2010]).
The record establishes that, although the father’s visitation with the child is limited to a maximum of 48 hours at a given time, the father has a close bond with her and, during visitation, he prepares her meals, bathes her, administers medication as necessary and takes her on outings. Further, the mother did not express any concerns that the father would abscond with the child (cf. Matter of Ish-Shalom v Wittmann, 19 AD3d 493, 494 [2005]; see generally Matter of Puran v Murray, 37 AD3d 472 [2007]). Instead, the mother opposed the father’s request on the ground that the two-year-old child had never been away from the mother for more than 48 hours and would be in an unfamiliar environment with relatives who were unknown to the child. We conclude that the mother’s concerns in opposition to the request do not warrant a denial of the father’s request. Indeed, we conclude that it is in the best interests of the child to travel with the father to Italy to meet her extended family (see generally Puran, 37 AD3d 472). Inasmuch as the order provides that the trip shall occur in the spring of 2011 and this Court stayed the order, we modify the order by vacating that restriction. We further modify the order to provide that the trip shall not occur between the dates of December 23 and December 26, without regard to the year in which the trip occurs. Present — Scudder, P.J., Smith, Carni, Sconiers and Green, JJ.